                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

KACIRAH NELSON,
    Plaintiff,

v.                                         3:19cv96 (WWE)

FIRST TRANSIT, INC.,
    Defendant.


            RULING ON DEFENDANT’S MOTION TO DISMISS

      Plaintiff Kacirah Nelson alleges that defendant First Transit violated

the Connecticut Fair Employment Practices Act ("CFEPA”) by subjecting

her to disparate treatment based on her race (count one) and a hostile

work environment (count two).

      Defendant moves to dismiss the complaint in its entirety. Defendant

argues that plaintiff has failed to state a plausible claim for disparate

treatment based on race, and that plaintiff has failed to exhaust her

administrative remedies for her hostile environment claim. Plaintiff does

not contest dismissal of count two. For the following reasons, the motion

to dismiss will be denied as to count one and granted as to count two.

                                    DISCUSSION

      The function of a motion to dismiss is “merely to assess the legal

                                       1
feasibility of the complaint, not to assay the weight of the evidence which

might be offered in support thereof.” Ryder Energy Distrib. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984). When deciding a

motion to dismiss, the Court must accept all well-pleaded allegations as

true and draw all reasonable inferences in favor of the pleader. Hishon v.

King, 467 U.S. 69, 73 (1984). The complaint must contain the grounds

upon which the claim rests through factual allegations sufficient “to raise a

right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). A plaintiff is obliged to amplify a claim with some

factual allegations to allow the court to draw the reasonable inference that

the defendant is liable for the alleged conduct. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

      Defendant contends that plaintiff has not alleged sufficient factual

support to establish a plausible prima facie case of disparate treatment

under CFEPA, namely that (1) she is a member of a protected class; (2)

she was qualified for her position; (3) she suffered an adverse employment

action; and (4) the action occurred under circumstances giving rise to an

inference of discrimination. See de la Cruz v. New York City Human

Resources Admin. Dept. of Social Services, 82 F.3d 16, 20 (2d Cir. 1996).

                                      2
       “A claim is facially plausible when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Progressive Credit Union v. City of New

York, 889 F.3d 40, 48 (2d Cir. 2018). Thus, in this instance, plaintiff must

allege facts that allow the court to infer the essential elements of a prima

facie case.   Sosa v. New York City Department of Education, 368 F.

Supp. 489, 495 (E.D.N.Y. 2019). Plaintiff has adequately alleged such

facts. She alleges that she worked as a dispatcher for defendant; that she

was the only African American in her position at defendant’s Storrs

location; that her performance was “good;” and that she was subjected to

racial discrimination and differential treatment that culminated in her

termination. She alleges that she was wrongfully disciplined for an

incident involving an evacuation of UCONN students; that she was the only

employee disciplined on that day; and that similarly-situated Caucasian

employees were not disciplined. Further, she maintains that she was the

only employee disciplined for cell phone use while on the job, although

other employees were not disciplined for the same conduct. The Court

finds that these allegations are sufficient to establish a plausible prima facie

case. On consideration of a motion for summary judgment, the Court may

                                       3
determine whether plaintiff was treated less favorably than similarly-

situated employees outside of the protected class. The Court will deny the

motion to dismiss as to count one.

                                    CONCLUSION

      Based on the foregoing, defendant’s motion to dismiss [doc. #16] is

DENIED as to count one. The motion to dismiss is GRANTED as to count

two. Plaintiff is instructed to file an amended complaint that is consistent

with this ruling within 14 days of this ruling’s filing date.

                                      /s/Warren W. Eginton
                                      Warren W. Eginton
                                      Senior U.S. District Judge

      Dated this 4th day of October 2019, at Bridgeport, Connecticut.




                                         4
